Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of CHINA inSURE HOLDINGS, INC., for thequarter endedSeptember 30, 2011, I, Hua Zhang, President, Chief Executive Officer and Chief Financial Officerof CHINA inSURE HOLDINGS, INC. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such quarterly Report on Form 10-Q for thequarter endedSeptember 30, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterly Report on Form 10-Q for thequarter endedSeptember 30, 2011, fairly represents in all material respects, the financial condition and results of operations of CHINA inSURE HOLDINGS, INC Date:November 18, 2011 By: /s/ Hua Zhang Hua Zhang President, Chief Executive Officer and Chief Financial Officer (Principal Executive Officer) (Principal Financial Officer)
